EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jennifer Livingston on 6/8/22.

The application has been amended as follows: 

Cancel claim 38

Response to Arguments
The affidavit under 37 CFR 1.132 filed 3/24/22 is sufficient to overcome the rejection of claims 29-37 and 39 based upon 35 USC 103.

Allowable Subject Matter
Claims 29-37 and 39 are allowed.
The following is a statement of reasons for the indication of how the claim overcomes the art of record:  
Regarding claim 29, Ayyadurai discloses an optical sensor for detecting a target compound in a humid environment, the optical sensor comprising: a perfluorosulfonic acid (PSA) polymer catalyst membrane ([pg. 6266 col 2] PSA membrane is used) and an immobilized organic reagent ([pg. 6266 col 2] resorcinol is used as the color change agent), the organic reagent being capable of reacting with the target compound to produce a color shifted product; wherein the humid environment comprises a relative humidity of up to about 100% (the term "up to" includes zero as a lower limit, In re Mochel, 470 F.2d 638, 176 USPQ 194 (CCPA 1974)) wherein exposure of the 2App. Ser. No. 15/021,308 113-087; 10738-497optical sensor to the target compound in a humid environment produces a detectable color shift on the optical sensor ([pg. 6267 col 1][FIG5]).  
Ayyadurai does not specifically disclose the immobilized organic acid is selected from the group consisting of tiglic acid, benzoic acid, vanillic acid and ferulic acid. However, Hobson teaches a similar Nafion based membrane that has an immobilized organic acid ([C4 L58-65] perfluoro acetic acid, phosphoric acid or nitric acid used to dope the membrane. All the listed acids have a higher pKa than PSA) but does not specifically disclose the recited organic acids and as state in the affidavit the inclusion of the specific organic acids claimed was an unexpected result.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792